Fourth Court of Appeals
                                San Antonio, Texas
                                      October 1, 2014

                                    No. 04-14-00546-CR

                                  Sherri Dee BUCHANS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR7558
                       Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      It is so ORDERED on October 1, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk